Citation Nr: 0837204	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

2. Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

The claim was certified to the Board as a claim to reopen a 
service connection claim for malabsorption syndrome with 
episodes of steatorrhea and weight loss.  However, the Board 
has recharacterized the issue as reflected on the title page.  
The record reflects multiple diagnoses relevant to the 
veteran's gastrointestinal system; thus, the broader issue 
encompasses a possible relationship between whatever 
gastrointestinal disorder the veteran may currently have and 
his military service.  

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 2003, the RO denied 
reopening the claim of service connection for a 
gastrointestinal disorder; the veteran did not appeal the 
December 2003 decision within one year of being notified.

2.  Evidence received since the prior final denial in 
December 2003 is neither cumulative nor redundant of the 
evidence of record at the time of that decision and raises a 
reasonable possibility of substantiating the veteran's claim.






CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied reopening 
the veteran's claim for service connection for a 
gastrointestinal disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) 
[(2008)].  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development 
requirements of Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) have been satisfied in the present case, it is the 
Board's conclusion that the law does not preclude the Board 
from adjudicating this portion of the veteran's claim.  This 
is so because the Board is taking action favorable to the 
veteran by reopening the claim of service connection for a 
gastrointestinal disorder and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Per 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The original claim for service connection was denied in a 
March 1968 rating decision.  Thereafter, the veteran filed 
several claims to reopen.  In particular, the Board notes 
that the veteran's claim was reopened and denied on the 
merits in a February 1971 rating decision and was also denied 
by the Board in November 1971.  Prior to the rating decision 
on appeal, the most recent denial of the claim was issued in 
December 2003.  This rating decision denied reopening of the 
claim because the evidence submitted was not new and 
material.  The veteran did not appeal this decision within 
one year of the provided notice, which was in January 2004.  
The next communication from the veteran with regard to this 
claim was his July 2005 claim to reopen his service 
connection claim for a gastrointestinal disorder.  Thus, the 
rating decision issued in December 2003 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003) [(2007)].
  
At the time of the prior final denial evidence consisted of 
the veteran's service treatment records, VA treatment 
records, and private treatment records.  This evidence 
reflects that the veteran suffered an episode of viral 
enteritis while in service and that post-service he had, at 
different times, diagnoses of mild gastritis and 
malabsorption syndrome, intestinal inflammatory disease and 
gastroesophageal reflux disease.  The rating decision issued 
in December 2003 denied reopening of the claim on the basis 
that there remained no competent medical evidence reflecting 
a relationship between the veteran's current stomach and 
intestinal disorders and his in-service viral enteritis.  
Since that time, the veteran has submitted additional VA and 
private treatment records and a June 2005 statement by Dr. 
Hsu.  The treatment records, although new, are not material 
in that they do not provide any indication of a relationship 
between the veteran's post-service stomach and intestinal 
disorders and his time in the military.  However, the 
statement of Dr. Hsu is both new and material.  

Upon a review of the complete medical file, Dr. Hsu indicated 
that the veteran's in-service viral enteritis was neither 
self-limited nor completely resolved and that the veteran's 
subsequent complaints were a continuation of that disorder.  
Thus, this statement is both new, in that it was not a record 
at the time of the prior final denial, and it is material in 
that it suggests a possible nexus between the veteran's post-
service gastrointestinal disorders and his in-service viral 
enteritis.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for a gastrointestinal disorder.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a gastrointestinal disorder, 
the appeal to this extent is allowed, subject to further 
action as discussed below.


REMAND

As the claim has been reopened, additional development is 
required prior to further adjudication.  Initially, the Board 
notes that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The record 
reflects that he has been in receipt of these benefits since 
approximately 1977; however, the records associated with the 
veteran's application for these benefits are not are not in 
the claims file.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Thus, a remand is required, so 
that these records may be obtained.

Additionally, the Board notes that the most recent record 
showing treatment for a gastrointestinal disorder is dated in 
June 2004, and it reflects an assessment of chronic diarrhea.  
The June 2005 letter from Dr. Hsu states at the veteran was 
finally diagnosed with malabsorption syndrome in 2003.  The 
medical evidence of record does not reflect this diagnosis.  
Thus, the veteran should be requested to identify and, if 
necessary, authorize release of the records relevant to this 
diagnosis to VA.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a VA opinion was obtained with regard to 
the veteran's service connection claim.  The opinion report 
is not adequate for rating purposes.  The examining physician 
asked that the aforementioned records from 2003, which 
purportedly diagnosed malabsorption syndrome, be obtained.  
Alternately, he suggested that the veteran undergo laboratory 
testing for anti t-TG antibodies along with total IgA 
antibody levels.  He indicated that such testing would help 
to determine whether or not the veteran suffered from 
malabsorption syndrome.  Thus, this remand is also necessary 
so that the veteran may be afforded a VA examination in order 
to ascertain the existence and etiology of any current 
gastrointestinal disorder.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination). 

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran identify any 
additional VA and private treatment 
records that may be relevant to the 
claim.  He should also be specifically 
asked to identify the location of 
records relevant to the purported 2003 
diagnosis of malabsorption syndrome.  
Any necessary release authorizations 
with regard to these records should be 
obtained.  

2.	Request all records relevant to the 
veteran's application for SSA 
disability benefits, to include the 
award letter.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his claimed 
gastrointestinal disorder.  The claims 
file should be provided to the examiner 
for review, and the report should 
reflect that such review occurred.  The 
appropriate laboratory testing should 
be performed, to include testing for 
anti t-TG antibodies along with total 
IgA antibody levels.  Upon review of 
the record and examination of the 
veteran, the examiner should provide a 
diagnosis (diagnoses) for any 
indentified gastrointestinal disorder.  
He or she must also provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
gastrointestinal disorder is related to 
the veteran's military service, to 
include the episode of viral enteritis.

The examiner is also requested to 
provide a rationale for any opinion 
advanced.  Further, if the examiner 
cannot form an opinion without 
resorting to mere speculation, he or 
she should so state and provide an 
explanation for that conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


